DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed July 31, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2016/0294001 A1) hereinafter Suga and in view of Oki et al. (US 8,003,015 B2) hereinafter Oki.

Regarding claim 1 and 8, Suga discloses lithium secondary battery comprising a positive electrode and further teaches a collector layer; and a positive electrode active material layer which is provided on each of both surfaces of the collector layer ([0034]) and contains a positive electrode active material, a binder resin, ([Abstract]) and a conductive assistant ([00133]).
Suga discloses a positive electrode but is silent on volume resistivity of the positive electrode for a lithium ion battery is greater than or equal to 120 -m and less than or equal to 350 -m.
Oki discloses a positive electrode and further teaches volume resistivity of the positive electrode for a lithium ion battery is the obtained composite material for positive electrodes is preferably 5 cm or less ([column 13, line 63-65]). Where it is understood 5 Ω ● cm or less is equivalent to 500 Ω ● m or less.
	It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims to have modified the positive electrode of Suga to incorporate a volume resistivity greater than or equal to 120 -m and less than or equal to 350  -m as modified by the volume resistivity of the composite cathode material or preferably 5 Ω · cm or less  ([column 13, line 63-65]) of Oki to improve conductivity by reducing the volume resistivity ([column 6, line 50-59]). Where the 
	Suga discloses specific surface area of the positive electrode active material contained in the positive electrode active material layer is set as S [m2/g] and a content of the conductive assistant in the positive electrode active material layer is set as W [% by mass], S/W is greater than or equal to 0.080 and less than or equal to 0.140 ([0026-0029]). Where the range of the ratio of S:W is 0.080 ≥ S/W ≤ 0.140, is met by W being 6% by mass ([0026]) and S being 0.5 m2/g ([0027]) yielding (0.5) / (6) = 0.083, which is within the stated range.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).


	Regarding claim 2, Suga discloses a positive electrode for a lithium secondary battery and further teaches a density of the positive electrode active material layer is 2.8 g/cm3 ([0041]).

	Regarding claim 3, Suga discloses a positive electrode for a lithium secondary battery and further teaches positive electrode active material contains a composite oxide of lithium and a transition metal ([0016]-lithium transition metal oxide).

	Regarding claim 4, Suga discloses a positive electrode for a lithium secondary battery and further teaches binder resin contains a fluorine-based binder resin ([0021]).

	Regarding claim 7, Suga discloses a positive electrode for a lithium secondary battery but is silent on thickness of the positive electrode active material layer is greater than or equal to 100 µm and less than or equal to 300 µm.
	Oki discloses a positive electrode and further teaches the thickness of the general positive electrode active material layer is about 1 to 500 mu m, the thickness of the positive electrode active material layer is not particularly limited, and may be selected depending on the intended use of the battery ([column 18, line 36-43]) 
	It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims to have modified the positive electrode of Suga to incorporate a the thickness of the positive electrode active material layer is greater than or equal to 100 µm and less than or equal to 300µm ([ 1 to 500 µm, page 18, line 36-43]) of Oki to adjust the thickness alters the battery capacity for its intended use-2 ([column 15, line 35-40]). 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2016/0294001 A1) hereinafter Suga and in view of Oki et al. ((US 8,003,015 B2)) hereinafter Oki, as applied to claim 1 and in further view of Hosaka et al. (US 2011/0294007A1) hereinafter Hosaka.
Regarding claim 5, modified Suga discloses a positive electrode as discussed above but is silent to the total content of the positive electrode active material layer is 
Hosaka discloses a positive electrode and further teaches 10 mass % of polyvinylidene fluoride (PVdF) as a binder ([0091, Example 1]). These nonconductive polymer materials (PVdF) show high potential resistance and solvent resistance. There can also suitably be used thermosetting resins ([0036]).
	It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims to have modified the positive electrode of Suga to incorporate the 10 mass % of a binder (PVdF) of Hosaka to increase the potential resistance and solvent resistance ([0036]).

	Regarding claim 6, modified Suga discloses a positive electrode as discussed above but is silent total content of the positive electrode active material layer is set to 100% by mass, a content of the conductive assistant is greater than or equal to 0.5% by mass and less than or equal to 5.0% by mass.
	Hosaka discloses a positive electrode and further teaches conductive filler added is preferably 5 to 15 mass % ([0044]). Where the conductive filler or assistant improves the conductivity of the resin layer ([0044]).
	It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims to have modified the positive electrode of Suga to incorporate the 5 mass % of a conductive filler of Hosaka to increase the conductivity of the resin layer ([0044]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727